 BRADFORD COLLEGEBradford College and Milk Wagon Drivers andCreamery Workers Union, Local 380, a/w In-ternational Brotherhood of Teamsters, Chauf-feurs, Warehousemen and Helpers of America,Petitioner. Case l-RC-17300April 30, 1982DECISION AND DIRECTION OFELECTIONBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTERUpon a petition duly filed under Section 9(c) ofthe National Labor Relations Act, as amended, ahearing was held before Joseph T. Griffin, a hear-ing officer of the National Labor Relations Board.After the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules andRegulations, Series 8, as amended, and by directionof the Regional Director for Region 1, this pro-ceeding was transferred to the Board for decision.Thereafter, the Employer and the Petitioner filedbriefs in support of their respective positions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the Hear-ing Officer made at the hearing and finds that theyare free from prejudicial error. They are hereby af-firmed.Upon the entire record in this proceeding, theBoard finds:I. Bradford College, the Employer, is a Massa-chusetts corporation engaged in the operation of acollege with gross annual revenues in excess of $1million. During the fiscal year immediately preced-ing the hearing, it purchased goods and materialsvalued in excess of $5,000 directly from points lo-cated outside the Commonwealth of Massachusetts.The college concedes that it is subject to the juris-diction of the Board, and we find that it is an em-ployer engaged in commerce or in an industry af-fecting commerce within the meaning of the Act,and that it will effectuate the purposes of the Actto assert jurisdiction in this proceeding.2. Milk Wagon Drivers and Creamery WorkersUnion, Local 380, a/w International Brotherhoodof Teamsters, Chauffeurs, Warehousemen andHelpers of America, the Petitioner, has been at alltimes material herein a labor organization withinthe meaning of Section 2(5) of the Act.3. A question affecting commerce exists concern-ing the representation of certain employees of theEmployer within the meaning of Sections 9(c)(1)and 2(6) and (7) of the Act.261 NLRB No. 814. The Petitioner seeks a unit of full-time andpart-time (three-quarters and one-half time) faculty,including the division chairmen, the B.A. coordina-tor, the English Language Institute director andfaculty, the College Learning Program directorand faculty, and the librarian and assistant librarian,but excluding one-quarter time faculty, administra-tors, managerial employees, guards, and supervisorsas defined in the Act.The Employer contends initially that the unit isinappropriate because its faculty are managerialemployees, under N.LR.B. v. Yeshiva University,444 U.S. 672 (1980), and thus not subject to theAct.The Employer alternatively urges that, shouldthe Board find contrary to its principal contention,then the appropriate unit should exclude the divi-sion chairmen, the B.A. coordinator, the EnglishLanguage Institute director and faculty, the Col-lege Learning Program director and faculty, the li-brarian and assistant librarian, and one-half timefaculty. Both parties agree that the one-quartertime faculty should be excluded.The initial question to be resolved is whether thepetitioned-for unit is inappropriate because the Em-ployer's faculty are managerial employees withinthe U.S. Supreme Court's decision in N.LR.B. v.Yeshiva University, supra. There, the Court definedmanagerial employees as those employees who"formulate and effectuate management policies byexpressing and making operative the decisions oftheir employer" through "taking or recommendingdiscretionary actions that effectively control or im-plement employer policy."' The Court noted, how-ever, that it was not suggesting an "application ofthe managerial exclusion that would sweep all pro-fessionals outside the Act in derogation of Con-gress' expressed intent to protect them."2TheCourt cited with approval Board coverage of pro-fessional employees whose decisionmaking is limit-ed to routine discharge of professional duties, suchas architects and engineers who, while acting asteam leaders, are deemed employees despite sub-stantial planning responsibility and authority todirect and evaluate team members.3The Court further noted:[O]ther factors not present here may enter intothe analysis in other contexts. It is plain, forexample, that professors may not be excludedmerely because they determine the content oftheir own courses, evaluate their own students,444 U.S. at 682-683.Id. at 690.Id at 690, fn. 30, citing General Dynamics Corporation, Convair Aero-space Division, San Diego Operations, 213 NLRB 851, 857-858 (1974).565 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand supervise their own research. There thusmay be institutions of higher learning unlikeYeshiva where the faculty are entirely or pre-dominantly nonmanagerial. There also may befaculty members at Yeshiva and like universi-ties who properly could be included in a bar-gaining unit. It may be that a rational linecould be drawn between tenured and unten-ured faculty members, depending upon how afaculty is structured and operates. But we ex-press no opinion on these questions, for it isclear that the unit approved by the Board wasfar too broad.4Turning to the instant case, it is clear in ouropinion that the Employer in this proceeding failsto meet the criteria for collegial governance pursu-ant to which the Supreme Court found the Yeshivafaculty to be "managerial." We note initially thatthe Employer is a private, independent, nonprofitinstitution with a full-time faculty of 29 members.Authority for the overall control of the institutionis vested in the board of trustees with particular re-sponsibility for the sound financial operation of thecollege, for any new changes in the educationalprogram of the college, and for the determinationof major policies. In turn, the trustees have dele-gated to the president "full authority and responsi-bility for the administration of the college." Thisauthority of the president vis-a-vis the faculty wasamplified by the president's memorandum to thefaculty on March 17, 1980, which stated, inter alia,that:...meetings of the faculty alone have nopower to set academic or administration poli-cies. The President must run the college; itcannot be run by the faculty or groups withinthe faculty-even by implication.These views were also reinforced by the vicepresident for college relations, who informed thefaculty "that governance of [the] college was not ademocratic government-it was a governmentfrom higher levels."These views find support in a study of the col-lege which was conducted by the New EnglandTeachers Association (NETA) which has the au-thority to grant accreditation to colleges and uni-versities of higher education in its area of jurisdic-tion. In NETA's spring 1981 report regarding theEmployer, it cited a "lack of [faculty] participationin academic decision-making," a "disregard forstated operating procedures," and administrationdecisions made "in disregard of due faculty consid-Id at 690-691, fn. 31.eration," and concluded there should be "greaterrepresentation of faculty in decision-making.",The present record reflects that, while the writ-ten governing document, namely, the "FacultyManual," would indicate faculty input in manyareas of decisionmaking, the practices of the Em-ployer's administration often are to the contrary:All major changes in college curriculumhave to be approved by the board of trustees.Faculty salaries are determined by the presi-dent of the college.Teaching loads, or requirements, are decid-ed by the president and the academic dean.The faculty choice for academic dean wasignored by the president, who chose one notrecommended by the faculty search committeeand without consultation with its members.Division chair recommendations for newfaculty members were rejected by the aca-demic dean, and others were hired.Faculty grades for students were altered bythe administration without notice to the facul-ty members involved.The academic dean made faculty evaluationsbefore receiving the division chair's report.Faculty members were demoted by the aca-demic dean from full-time to part-time statuswithout consultation of the chair or priornotice.Faculty members were demoted from full-time to part-time status despite contrary rec-ommendations from the division chairs.The board of trustees does not grant facultytenure, only "continuing appointments" ofspecified duration.The president reversed a faculty member'sdecision to "drop" a student for excessive ab-senteeism after several warnings to the studentby the member.The president and academic dean canceledthe 1980 summer school despite faculty pro-tests.Budget items have been transferred from theacademic budget to the academic dean'sbudget.The Faculty Manual, ostensibly the college'sgoverning document, was not submitted to, orapproved by, the faculty.In sum, while the faculty and division chairshave the written right to make recommendations,the record shows that such recommendations were' These findings mirror a similar report 3 years earlier in which NETAnoted a lack of structured tripartite government and a lack of an "inter-nal governance structure."566 BRADFORD COLLEGEoften ignored or reversed by the president, by theacademic dean, or by both with respect to curricu-lum, admission policies, graduation of students,course loads, course scheduling, grading of stu-dents, faculty hiring or retention, tuition, and facul-ty salaries. Applying the Supreme Court's criteriafor managerial employees in institutions of higherlearning, we conclude that the faculty in the instantcase are not managerial employees. Accordingly, asthe record evidence establishes, and the partiesadmit, that the employees involved here are profes-sional employees within the meaning of the Act,we find that a unit of these professional employeesis appropriate for the purposes of collective bar-gaining under the Act.Turning to unit placement, the Petitioner wouldinclude the division chairs and the B.A. coordina-tor, while the Employer would exclude them asmanagerial or supervisory employees. The divisionchairs have the written authority to prepare depart-mental budgets, to evaluate appropriate facultymembers, to assign students to faculty members foradvice purposes, to hire faculty, and to assigncourses. The record shows, however, that actualpractice often diverges from the written policy.Faculty members have been hired by the academicdean without consultation; recommendations onfaculty retention have been overruled by the aca-demic dean; appointment commitments for the fol-lowing academic year have been made by the aca-demic dean prior to receiving the division chair'sevaluation of that faculty member; budgetary itemshave been transferred to the academic dean'sbudget; and division chairs elected by the facultyhave been fired as division chairs by the adademicdean.There are six B.A. coordinators, five of whomare also division chairs, since the duties are similar.The pattern of practice is the same. Moreover,both division chairs and B.A. coordinators teach,are regarded as faculty, and spend an insignificantamount of time on these collateral functions. Ac-cordingly, we find the division chairs and the coor-dinator to be neither managerial nor supervisoryemployees, and shall include the division chairs andthe B.A. coordinator in the unit.With respect to the librarian and assistant librar-ian, the Petitioner would include them in the unit,while the Employer would exclude them as super-visors or as managerial employers.The record shows that both the librarian and as-sistant librarian qualify as professional employeeswith advanced degrees in library science. Bothattend faculty meetings, vote at such meetings, andare considered to be "faculty." There is no evi-dence that such employees spend more than 50 per-cent of their time supervising nonunit employees.-Consequently, we shall not exclude them as super-visors.Nor does the record support a finding that theyare managerial employees. The librarian could beequated with a division chair and the assistant li-brarian with a faculty member. Although bothhave been involved in the budgetary process, thelibrarian's budget proposals have been reduced bythe academic dean, the locks and keys to the li-brary doors were changed without prior consulta-tion, and the academic dean and dean of studentsdetermine the library hours.Accordingly, inasmuch as neither the librariannor assistant librarian is a supervisory or manageri-al employee, we shall include both employees inthe unit.The parties also disagree as to the unit placementof the "part-time" (one-half time) faculty,' some 15in number. The Petitioner would include one-halftime faculty in the unit, and the Employer wouldexclude them as not possessing a community of in-terest with the other professionals in the unit. TheBoard in New York University, supra, held that thedifferences in compensation, participation in uni-versity government, eligibility for tenure, andworking conditions are so substantial in most col-leges and universities that a community of interestis lacking between the two groups. Facts hereshow that the one-half time faculty are classified asindependent contractors, generally cannot vote byballot on major curriculum changes, are paid a flatfee twice a semester, and are not eligible for em-ployer programs relating to life insurance, socialsecurity deductions, or retirement.Accordingly, we shall exclude the one-half timefaculty from the unit.'The Petitioner would include, and the Employerwould exclude, the director and faculty of the Eng-lish Language Institute.The English Language Institute (ELI) was set upin June 1979, and is intended to teach English as asecond language to prepare foreign students forcourses in American universities and for jobs upontheir return to their home countries. The ELIoffers 24 hours of English instruction a week to be-tween 30 and 40 students per term.The students receive no college credit for thiswork and do not matriculate at Bradford, althoughsome advanced students may take college coursesfor credit at no extra cost.' New York University, 205 NLRB 4, 8 (1973).' Both parties agree that three-quarters time faculty should be includedin any unit found appropriate by the Board.i University of Vermont and State Agricultural College, 223 NLRB 423,425 (1976).567 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe faculty consists of the director and three in-structors. With the exception of the director, suchinstructors are paid less than regular faculty mem-bers; and, while they possess "faculty status," theyvote only on certain issues at faculty meetings. Ad-ditionally, the ELI faculty teaches during differenthours, are not subject to the Faculty Manual, haveno "advising" responsibility, and do not share thesame employment benefits.Accordingly, we shall exclude the director andfaculty of the English Language Institute, inas-much as they lack a community of interest9withthe full-time faculty of the college.The College Learning Program was establishedin February 1980 for the purpose of assisting brightstudents from high school in accommodating theirdiagnosed learning disabilities and developing theirstudy skills, writing skills, and time management.The 20 students in the program receive no grade orcollege credit, although they do receive a confiden-tial report evaluating their progress. The staff con-sists of the director and a generic specialist. Nei-ther supervises the other, each working with thespecial needs of small groups of students. Neitherhas served on a faculty search committee, althoughPoint Park College, 209 NLRB 1064 (1974).they may attend faculty meetings. The record alsoshows that the hours of work and range of salariesare different from those of regular full-time facultymembers.Accordingly, we find that the director and thegeneric specialist in the College Learning Programdo not share a community of interest with otherfaculty members and we shall exclude them fromthe unit.In sum, we find the following unit appropriate:Full-time and three-fourths time faculty, thedivision chairs, the B.A. coordinator, the li-brarian and assistant librarian, excluding thehalf-time and one-quarter time faculty, the di-rector and faculty of the English Language In-stitute, the director and the generic specialistof the College Learning Program, all otheremployees, guards and supervisors as definedin the Act. 10[Direction of Election and Excelsior footnoteomitted from publication.]'° The parties stipulated, and we find, that the following employeesalso should be excluded from the unit: The president of the college, thevice president for college relations, deans, associate deans, the registrar,the public relations director, the director of the Counseling and ResourceCenter, the director of admissions, directors of various dormitories, andthe director of development.568